Detailed Action 
1. 	This office action is in response to the communicated dated 01 April 2021 concerning application number 15/972,082 effectively filed on 04 May 2018. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-19 are pending, of which claims 1 and 14 have been currently amended; and claims 1-19 are under consideration for patentability. 

	Response to Arguments
4. 	Applicant’s arguments, see pages 2-8, filed 01 April 2021 with respect to the rejection of claims 1-19 have been fully considered and are persuasive. The respective rejections have been withdrawn. 


Examiner’s Amendment 

6. 	Authorization for this examiner’s amendment was given in an interview with Attorney, Willie Jacques, on 05 May 2021.
	In the Claims, please amend the claim listed below as indicated with a strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
1. 	An eyewear phototherapy device for providing skin cosmetology to skin surrounding the eyes, the eyewear phototherapy device comprising:
	a main spectacle frame having a left supporting member and a right supporting member, wherein both the left supporting member and the right supporting members include at least one respective housing assembly, 
	wherein the at least one respective housing assembly extends outward from the each of the left and the right supporting members, and faces towards respective inner portions of the left and the right supporting members; 
	wherein the at least one housing assembly comprises: 
	an LED light board adapted to emit light energy in a direction transverse to the line of sight of a user, the LED light board being attached to the inner side of the at least one housing assembly, 
	a transparent silicone cover attached to the LED light board for protecting against direct contact between the LED light board and human skin, 

	at least one control button for receiving a user input, wherein the at least one control button is connected to the controller circuit board, 
	a battery unit for powering the LED light board, the controller circuit board and the at least one control button, and
	at least one protective element which is adapted to prevent the LED emissions from entering a human eye 
	wherein the controller circuit board is adapted to receive the user input from the at least one control button and activate the LED light board to deliver emissions based on the user input. 

	Allowable Subject Matter
7. 	Claims 1-19 are allowed. 
8. 	The following is an examiner’s statement of reasons for allowance: The prior art of record suggests the limitations regarding the eyewear phototherapy device according to claim 1 except for the limitation of “at least one protective element which is adapted to prevent the LED emissions from entering a human eye.” The following description demonstrates how the prior art of record fails to disclose or suggests the described limitation above. 

	Kerber (US 2015/0018751 A1) teaches a transparent silicone cover ([0061]), a protective element (the transparent silicone cover serves as a protective element as it provides protection from LED emissions ([0061]), and a fixing element (the silicone cover is considered to have a fixing element, as it is configured to be directly attached with an LED of a housing [0061]). 
	Kerber’s protective element may protect the human eye from LED emissions but does not prevent the LED emissions from entering the eye. Applicant is rather focused on a protective element that is fixed to the eyewear that prevents light from entering the eyes during treatment. Hence, the combination of Tedford and Kerber does not properly disclose or suggest the protective element as claimed by Applicant. Furthermore, the Examiner could not find any other prior art that suggests a phototherapy eyewear that comprises a protective element fixed within the housing that prevents any light from entering the human eye while treating the skin surrounding the eyes. Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements. 


Statement on Communication via Internet
9. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video 
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792